Citation Nr: 1718626	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  11-29 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a right arm disability.

4.  Entitlement to service connection for a left arm disability.

5.  Entitlement to service connection for a right wrist disability. 

6.  Entitlement to service connection or a left wrist disability. 

7.  Entitlement to service connection for a right hand disability, to include fingers. 

8.  Entitlement to service connection for a left hand disability, to include fingers.

9.  Entitlement to an evaluation in excess of 30 percent for service-connected residuals of a left knee injury with medial meniscus strain, meniscus tear, patellofemoral syndrome and arthritis, status post arthroscopic surgery, and status post placement of left patellofemoral prosthesis.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to March 4, 1986, and from March 26, 1986 to March 1989.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 


REMAND

In her November 2011 substantive appeal, the Veteran requested a Central Office hearing before the Board, in Washington, DC.  In a March 2, 2017, letter, VA informed the Veteran that the requested hearing was scheduled for April 6, 2017.  

On March 21, 2017, the Veteran contacted the RO indicating that she was not able to go to the hearing in Washington, DC, as she recently began a new job and did not have enough time off from work to travel.  The Veteran requested that the hearing be rescheduled for a video conference hearing at the Cincinnati, Ohio RO, and stated that she would attend the rescheduled appointment.

In light of the Veteran's aforementioned request, the Board finds that a remand is necessary in order to afford the Veteran the opportunity to present testimony before the Board.  38 C.F.R. § 20.717 (2016).  

Accordingly, the case is REMANDED to the RO for the following action:

The RO should schedule the Veteran for a videoconference hearing before the Board in accordance with the docket number of her appeal.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
	B. MULLINS	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




